Citation Nr: 1438039	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Whether new and material evidence was received to reopen a previously denied claim for service connection for a heart disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a disability manifested by neurological symptoms and muscle pain of the extremities.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1991, to include service in Southwest Asia. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis.

In November 2013 the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  During the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  That abeyance period has expired and no evidence was received.

As an initial matter, in September 2008 the Veteran submitted a claim seeking service connection for a heart disability.  However, the RO previously denied the claim for service connection for a heart disability, as shown in a February 2000 rating decision.  Regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this case, therefore, the Board has recharacterized the issue on appeal as whether new and material evidence was received to reopen a previously denied claim for service connection for a heart disability.  Given the favorable outcome on the request to reopen the claim, set forth below, it is clear that the Veteran has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has raised claims of entitlement to service connection for a disability manifested by fatigue and a spine disability.  See November 2013 hearing transcript.  These matters are referred to the originating agency for appropriate action.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim to reopen is decided herein.  The remaining claims are addressed in the REMAND that follows the order section of this decision.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2000 rating decision denied the Veteran's claim of entitlement to service connection for a heart disability was denied on the basis that no disability was shown.

2.  Evidence received subsequent to the February 2000 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a heart disability.





CONCLUSIONS OF LAW

1.  The February 2000 rating decision which denied the Veteran's claim of entitlement to service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the February 2000 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).  Given the Board's favorable disposition of the petition to reopen the claim for service connection for a heart disability, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

A February 2000 rating decision denied service connection for a heart disability.  The RO essentially concluded that no evidence of the claimed disability had been shown.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The February 2000 rating decision thereby became final.

Evidence received since the February 2000 rating decision includes a "new" March 2012 VA examination report which notes the Veteran's diagnosis of supraventricular arrhythmia. 

Because confirmed diagnosis of a current disability was one of the elements not present in February 2000, this evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for a heart disability is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence having been received, the claim for service connection for a heart disability is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran maintains that he currently has a heart disability, COPD and a disability manifested by neurological symptoms and muscle pain of the extremities related to service, to include claimed exposure to nerve gas and smoke from oil fires, and a parachute jump therein.  Alternatively, he maintains that he currently has a heart disability that was caused or aggravated by his COPD.  See September 2008 claim, November 2013 hearing transcript.

The Board notes that pertinent treatment records appear to be outstanding.  The Veteran testified during the November 2013 Board hearing that Dr. D. Coleman treated him for his claimed disabilities from the time of his discharge until about 1999 or 2000.  He further reported that Dr. D. Coleman had related his claimed disabilities to his military service.  See November 2013 hearing transcript.  The only records from Dr. D. Coleman that have been associated with the claims file are dated from 2003 to 2006 (and were obtained from the Social Security Administration).  On remand, the Veteran should be asked to provide a release so that all outstanding records from Dr. D. Coleman may be obtained.  

Moreover, the Veteran has reported that he received treatment for his claimed disabilities at the John Cochran VA Medical Center (VAMC) beginning in 1993.  See November 2013 hearing transcript and September 2009 claim.  However, no VA treatment records prior to 1999 have been associated with the claims file.  Additionally, the Veteran testified that he receives monthly treatment from the John Pershing VAMC in Poplar Bluff and occasional treatment from the John Cochran VAMC in St. Louis and the VA outpatient clinic in Farmington.  See November 2013 hearing transcript.  On remand, all pertinent, outstanding VA treatment records should be obtained.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In a March 2012 VA peripheral nerve examination report, the VA examiner diagnosed the Veteran's with neuralgia of the upper and lower extremities; however, he did not provide an opinion as to etiology.  In a March 2012 VA heart examination report, the VA examiner diagnosed supraventricular arrhythmia and noted etiology as idiopathic.  However, no discussion or rationale was provided.  Thus, the Board finds that the March 2012 VA peripheral nerve and heart examinations are incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is warranted to return the claims file to the March 2012 VA peripheral nerve examiner and the March 2012 VA heart examiner, if available, for supplemental opinions.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain a copy of any outstanding private treatment records pertaining to treatment of the Veteran's heart disability, COPD and disability manifested by neurological symptoms and muscle pain of the extremities.  In any event, specifically request that the Veteran provide a release for the treatment records from Dr. D. Coleman.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.   In the alternative, advise the Veteran and his attorney that they may submit outstanding pertinent private medical records.  

2.  Obtain all outstanding VA treatment records reflecting treatment for a heart disability, COPD and a disability manifested by neurological symptoms and muscle pain of the extremities since December 1991.  A specific request should be made for records from the John Cochran VAMC from 1993 to 1999 and from the John Cochran and John Pershing VAMCs and Farmington outpatient clinic from October 2011 to the present.

3.  Then, forward the entire claims file to the examiner who prepared the March 2012 VA peripheral nerves  examination report for a supplemental opinion.  

The examiner is requested to opine whether the Veteran's peripheral nerves disability, diagnosed as neuralgia of the upper and lower extremities, is at least as likely as not (50 percent probability or greater) related to active service.  In providing the opinion, the examiner must consider the Veteran's statements regarding onset and continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA peripheral nerves examination, by a medical doctor with the appropriate expertise, to obtain answers to the question posed below.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  

4.  Forward the entire claims file to the examiner who prepared the March 2012 VA heart examination report for a supplemental opinion

The examiner is requested to clarify the prior March 2012 finding that the Veteran's supraventricular arrhythmia's etiology is idiopathic.  The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart disability is related to active service.   In providing the opinion, the examiner must consider the Veteran's statements regarding onset and continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA peripheral nerves examination, by a medical doctor with the appropriate expertise, to obtain answers to the question posed below.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  

5.  Then re-adjudicate the claims for entitlement to service connection for a heart disability, COPD and a disability manifested by neurological symptoms and muscle pain of the extremities.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this remand the Board intimates no opinion as to any final outcome warranted.

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


